UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TRAY CARTER,                            
                 Plaintiff-Appellant,
                 v.
BALTIMORE COUNTY, MARYLAND;
BALTIMORE COUNTY POLICE OFFICER
3851 (ARRESTING OFFICER ON
5/27/99); OFFICER MOHR, Baltimore
County Police Officer (Badge
4065); K. L. SMITH, Officer,
Baltimore County Police Officer
(Badge 4159); TEN UNNAMED
DETENTION CENTER OFFICERS,
BALTIMORE COUNTY DETENTION
CENTER,
               Defendants-Appellees,          No. 01-2242

                and
MAYOR AND CITY COUNCIL OF
BALTIMORE; STATE OF MARYLAND;
JOHN W. ANDERSON, Sheriff of
Baltimore City; OFFICER HENDERSON,
Searching Officer and "Requester"
at Baltimore City Detention Center;
L. SMITH, Arresting Officer on
4/7/99, Baltimore City Police
Department; TEN UNNAMED
DETENTION CENTER OFFICERS,
BALTIMORE CITY DETENTION CENTER,
                         Defendants.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           Alexander Harvey II, Senior District Judge.
                          (CA-01-1024-H)
2             CARTER v. BALTIMORE COUNTY, MARYLAND
                        Argued: May 9, 2002

                       Decided: July 17, 2002

       Before TRAXLER, Circuit Judge, C. Arlen BEAM,
    Senior Circuit Judge of the United States Court of Appeals
         for the Eighth Circuit, sitting by designation, and
      Robert E. PAYNE, United States District Judge for the
        Eastern District of Virginia, sitting by designation.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Francis Joseph Collins, KAHN, SMITH & COLLINS,
P.A., Baltimore, Maryland, for Appellant. John Edward Beverungen,
COUNTY ATTORNEY’S OFFICE, Towson, Maryland, for Appel-
lees. ON BRIEF: Jeffrey G. Cook, Assistant County Attorney, Tow-
son, Maryland, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Tray Carter filed this action against various state, city, and county
defendants, asserting state law claims as well as federal constitutional
claims under 42 U.S.C.A. § 1983 (West Supp. 2001). The district
court granted summary judgment in favor of the defendants as to the
section 1983 claims and dismissed the state-law claims without preju-
dice. Carter appeals. We conclude that the district court acted prema-
               CARTER v. BALTIMORE COUNTY, MARYLAND                        3
turely, and we vacate the grant of summary judgment and remand for
further proceedings.

                                     I.

   Tray Carter was twice arrested and held in custody (once for six
days and once for thirty-six days) on warrants intended for his brother
Reginald, even though Tray had previously informed a Baltimore
County police officer that Reginald had used Tray’s name when Regi-
nald was arrested. Carter thereafter commenced this action in state
court, naming as defendants the State of Maryland, the Mayor and
City Council of Baltimore, the Sheriff of Baltimore City, Baltimore
County, and various individual city and county police officers.1 The
defendants removed the case to federal court, and Carter later filed an
amended complaint seeking recovery under state law and under sec-
tion 1983 for violations of Carter’s rights under the Fourth and Four-
teenth Amendments.

   The defendants moved to dismiss the amended complaint pursuant
to Rule 12(b)(6) of the Federal Rules of Civil Procedure. The Balti-
more County defendants attached to their motion certain documents
from the public record that were relevant to the claims asserted by
Carter in his amended complaint.2 Carter responded to the motion,
arguing that his complaint was sufficient and that dismissal of the
case was premature because no substantive discovery had taken place.
Carter attached to his response a copy of Reginald’s criminal record.

   Because the motions to dismiss and the response included materials
outside the pleadings, the district court treated the motions to dismiss
as motions for summary judgment. The court denied Carter’s request
for discovery, concluding that "[t]he material facts have been fully
  1
     During the pendency of the appeal, Carter settled his claims against
the State of Maryland, Baltimore City, and the individual city defen-
dants. Thus, the only claims at issue in this appeal are those against Bal-
timore County and the individual county defendants.
   2
     These documents included a bench warrant issued (in Tray’s name)
after Reginald failed to appear for trial and tickets issued during a traffic
stop to the driver of a car in which Carter was a passenger, a stop that
lead to Carter’s second arrest and detention.
4             CARTER v. BALTIMORE COUNTY, MARYLAND
developed by the memoranda and exhibits submitted by the parties."
J.A. 176. The court granted summary judgment in favor of the defen-
dants as to all federal claims asserted by Carter. The court declined
to exercise supplemental jurisdiction over Carter’s state-law claims
and dismissed them without prejudice. See 28 U.S.C.A. § 1367(c)(3)
(West 1993). This appeal followed.

                                  II.

   On appeal, Carter contends that the district court erred by convert-
ing the motions to dismiss to summary judgment motions without first
giving him a reasonable opportunity to conduct discovery. He also
argues that his amended complaint alleged facts sufficient to with-
stand the motions to dismiss. We agree with Carter on both points.

   As a general rule, if materials "outside the pleading[s] are pre-
sented to and not excluded by the court, the motion shall be treated
as one for summary judgment . . ., and all parties shall be given rea-
sonable opportunity to present all material made pertinent to such
motion by Rule 56." Fed. R. Civ. Pro. 12(b); see Gay v. Wall, 761
F.2d 175, 178 (4th Cir. 1985) ("Because Gay was not afforded an
opportunity for reasonable discovery, the district court’s treatment of
the motion to dismiss as a motion for summary judgment was an
abuse of discretion."). As the defendants point out, however, Rule
12(b) does not impose on the district court "an obligation to notify
parties of the obvious." Laughlin v. Metropolitan Washington Air-
ports Auth., 149 F.3d 253, 261 (4th Cir. 1998). Thus, no formal notice
of conversion by the district court is required in cases where it is
apparent that what is nominally a Rule 12(b)(6) motion to dismiss is
subject to conversion to a summary judgment motion—for example,
where the motion is captioned in the alternative as a motion for sum-
mary judgment and affidavits are attached to the motion. See id. at
260-61.

   In this case, however, it was not apparent that the motion was sub-
ject to conversion to a motion for summary judgment. While the
defendants did attach to their motions some documents beyond the
pleadings (and Carter did likewise in his response), the nature of those
documents was such that the district court could properly consider
them in the context of a Rule 12(b)(6) motion to dismiss, without con-
               CARTER v. BALTIMORE COUNTY, MARYLAND                      5
verting the motion to one for summary judgment. See Papasan v.
Allain, 478 U.S. 265, 268 n.1 (1986) ("Although this case comes to
us on a motion to dismiss under Federal Rule of Civil Procedure
12(b), we are not precluded in our review of the complaint from tak-
ing notice of items in the public record...."); Kostrzewa v. City of
Troy, 247 F.3d 633, 644 (6th Cir. 2001) ("A district court may con-
sider public records in deciding a motion to dismiss without convert-
ing the motion to one for summary judgment."); cf. Anheuser-Busch,
Inc. v. Schmoke, 63 F.3d 1305, 1312 (4th Cir. 1995) (explaining that
consideration of legislative history did not require conversion of
motion to dismiss), vacated on other grounds, 517 U.S. 1206 (1996).
The district court therefore erred by converting the motion to dismiss
to a summary judgment motion without giving Carter notice and a
reasonable opportunity for discovery.3

   Because the motion to dismiss was improperly converted to a sum-
mary judgment motion, the question becomes whether the dismissal
of the amended complaint was proper under the standards governing
a Rule 12(b)(6) motion to dismiss. When considering a motion to dis-
miss made pursuant to Rule 12(b)(6), "a court must accept the factual
allegations of the complaint as true and must view the complaint in
the light most favorable to the plaintiff." GE Inv. Private Placement
Partners II v. Parker, 247 F.3d 543, 548 (4th Cir. 2001). A complaint
should not be dismissed as failing to state a claim "unless it is clear
that no relief could be granted under any set of facts that could be
proved consistent with the allegations." Id. (internal quotation marks
omitted). And where the motion to dismiss involves "a civil rights
complaint, we must be especially solicitous of the wrongs alleged and
must not dismiss the complaint unless it appears to a certainty that the
  3
   The defendants contend that Carter had the opportunity to engage in
discovery, but failed to take advantage of that opportunity, and the defen-
dants have filed a motion to supplement the joint appendix with letters
they contend show that Carter failed to diligently pursue discovery.
Although we hereby grant the motion to supplement the joint appendix,
we do not attach the same significance to the letters as do the defendants
—the letters show that Carter was in fact attempting to schedule deposi-
tions during the time that the motions to dismiss were pending before the
district court. On this record, therefore, we cannot conclude that Carter
was derelict in his pursuit of discovery.
6              CARTER v. BALTIMORE COUNTY, MARYLAND
plaintiff would not be entitled to relief under any legal theory which
might plausibly be suggested by the facts alleged." Edwards v. City
of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999) (internal quotation
marks omitted).
    In this case, we cannot say with certainty that Carter is not entitled
to relief on his claims against the county defendants under any plausi-
ble legal theory. It is at least possible that, consistent with the allega-
tions in his amended complaint, Carter can establish through
discovery that the individual defendants acted with the requisite
degree of culpability in handling the information that Reginald was
posing as his brother and in the alleged illegal detention of Carter dur-
ing the traffic stop of the car in which he was a passenger. Likewise,
it is possible that discovery will provide Carter with the evidence nec-
essary to support his claim against the county based on the county’s
policy with regard to verifying the identity of those taken into cus-
tody. See Monell v. Department of Soc. Servs., 436 U.S. 658, 694
(1978) (explaining that a municipality may be held liable in a section
1983 action if a municipal policy or custom caused the plaintiff’s
injury).
   Nothing in this opinion, of course, should be understood as
expressing an opinion as to the likelihood of Carter’s ultimate success
on his claims. Section 1983 claims generally are difficult to establish,
and the claims at issue in this case are no exception. But until the
facts surrounding Carter’s claims are developed, the viability of Car-
ter’s claims simply cannot be determined. See Edwards, 178 F.3d at
243 ("The purpose of a Rule 12(b)(6) motion is to test the sufficiency
of a complaint; importantly, a Rule 12(b)(6) motion does not resolve
contests surrounding the facts, the merits of a claim, or the applicabil-
ity of defenses." (internal quotation marks and alterations omitted)).
   Because we cannot conclude that Carter would be entitled to no
relief on his section 1983 claims against the county defendants, the
district court erred by dismissing those claims at this early stage of
the proceedings. And because these federal claims survive, supple-
mental jurisdiction exists over Carter’s state law claims. See 28
U.S.C.A. § 1367(a). Accordingly, we vacate the decision of the dis-
trict court and remand for further proceedings on Carter’s federal and
state claims against the county defendants.
                                         VACATED AND REMANDED